DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
	On pages 7-8 of the amendment, Applicant argued that Go fails to disclose detecting a width of an annular groove as required by claim 1.
	However, the Examiner respectfully disagrees. Go clearly teaches on the last paragraph of page 5 that an image recognition means recognizes the cutting portion of the wafer in the image picked up by the camera and information data of the cutting portion is obtained.  It is inherited that said cutting portion has to be detected first before it is recognized by the image recognition means. This cutting portion includes the stepped portion 30d, interpreted as the width of the annular groove, as shown in figs. 5a-5b.  Furthermore, Applicant stated that the width of the annular groove in Go extends between 30e and 30c, which is the portion 30d as depicted in figs. 5a-5b. Therefore Go discloses the detection of the width of the annular groove.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1 and 3-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,622,215. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘215 claims are more narrow and therefore anticipates the instant claims.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ an inspection section forming an image of the annular groove…and detecting a width…,” “a warning section sending warning information…” and “a transfer unit configured to transfer…” in claims 1, 4, 7 and 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The claimed inspection section and warning section are embodied by a possessing unit executing a computer program (see paragraph 0035 in the publication version of the instant application); the transfer unit is the transfer robot 6 or transfer pad 9 shown in fig. 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 7 and 9-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claim teach a transfer unit configured to transfer the wafer from the cutting unit to the holding section; however, throughout the specification as-originally filed, the transfer unit (i.e., transfer robot 6) transfers the wafer 100 from the cassette 4 to the holding section (i.e., chuck table 10), from the spinner table 31 to the inspection region 200, or from the inspection region 200 to the cassette 4.  In addition, the transfer pad 9 transfers the wafer 100 from the holding section (i.e., chuck table 10) to the spinner table 31.  It is unclear where  the transfer of the wafer 100 from the cutting unit (i.e., cutting unit 17a or 17b) to the holding section (i.e., chuck table 10) is disclosed.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1, 3-6, 8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Machine English Translation of Go et al. (JP 2007096091 A) hereinafter “Go” in view of Michelsson et al. (US 2009/0130784) hereinafter “Michelsson”
As per claim 1, Go discloses a cutting apparatus (fig. 3A) comprising: 
a cutting unit having a spindle with a cutting blade mounted thereon (page 3 line 58,   The cutting unit 20 includes a cutting blade 22 attached to the tip of the spindle 24) and cutting an outer peripheral edge of a wafer (fig. 1 and 3A-3B; page 7 lines 1-9, the cutting blade 22 performs trimming processing for cutting the arc portion 30c of the test wafer 30 held by the test wafer holding means 40… Specifically, first, the cutting unit 20 is disposed above the test wafer holding means 40 and the test wafer 30 is held by the test wafer holding means 40. Next, the cutting blade 22 that rotates at a high speed while rotating the test wafer holding means 40 is cut, for example, in the vertical direction from the surface 30a side with respect to the arc portion 30c of the test wafer 30, so that the arc portion 30c is surrounded. Cutting along the direction forms the outer peripheral cutting surface 30e and the stepped portion 30d. In the test cutting process according to this embodiment, the arc portion 30c of the test wafer 30 is half-cut to form the step portion 30d. However, the present invention is not limited to this example, and the arc portion 30c of the test wafer 30 is completely cut. May be) to form an annular groove (intended use statement; however, it is also addressed by Go; since the shape of the test wafer 30 is not limited to the substantially rectangular example illustrated in FIG. 3, and may be, for example, a disk shape having the same diameter as the wafer 12, as taught in page 8 lines 28-29; therefore, an annular groove is going to be formed around the edge of the test wafer 30); 
a holding section holding the wafer in a rotatable manner (figs. 3A-3B, holding table 42); 
a…camera having light receiving elements (fig. 3A, imaging unit 50; page 5 lines 37-41,  The imaging unit 50 includes a camera 52 having an imaging element such as a CCD, and a microscope 54 attached to the camera 52)…so as to face the annular groove of the wafer held by the holding section (see fig. 3A) and capturing the annular groove while rotating the holding section to output a signal (page 5 lines 37-41, The imaging means 50 is arranged above the test wafer holding unit 40 and can image the surface 30a of the test wafer 30 held by the test wafer holding unit 40…A region including the image is captured, and the captured image is output to the control unit 60); 
an inspection section forming an image of the annular groove…from the signal output by the line scan camera and detecting a width of the annular groove and a chipping from the formed image (page 5 lines 42-45, The control unit 60 also functions as an image processing unit that processes an image picked up by the image pickup means 50 for the purpose of, for example, checking the alignment of the wafer 12 and the cutting state (chipping) after cutting; see also figs. 5a and 6a); and 
a warning section sending warning information in a case in which an inspection result of the inspecting section is out of an allowable range registered in advance (page 6 line 46-50, The error notifying unit 644 controls to stop the main cutting process of the wafer 12 when the chipping determination unit 643 determines that the chipping of the predetermined size or more has occurred, and a chipping error occurs…For example, the error notification unit 644 needs to replace the cutting blade 22 for the operator of the cutting apparatus 1 by a method such as lighting of a warning lamp, sounding of a warning sound, display of a blade replacement instruction on the monitor, and the like).
However, Go does not explicitly disclose a line scan camera having light receiving elements arranged in a row along a width direction of the annular groove so as to face the annular groove of the wafer held by the holding section; an inspection section forming an image of the annular groove corresponding to an entire circumference of the wafer from the signal output by the line scan camera.
In the same field of endeavor, Michelsson discloses a line scan camera having light receiving elements (figs. 1-2; paragraph 0064, Camera 30 is a line camera, which is a CCD chip in a particular embodiment. Camera 30 records the intensities of the partial area of object 1 present below the measuring window (not shown) of camera 30) arranged in a row along a width direction of the annular groove so as to face the annular groove of the wafer held by the holding section (as shown in figs. 1-2); an inspection section forming an image of the annular groove corresponding to an entire circumference of the wafer from the signal output by the line scan camera (paragraph 0021,  the camera includes a detector line for sequentially generating a series of image lines. For recording the plurality of image lines. For recording the plurality of image lines, the wafer is rotated past the detector line; paragraph 0074, the entire edge area 10, that is the plurality of image lines 31.sub.n in question, has to be inspected).
Go and Michelsson are in the same field of endeavor, and both teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to substitute the camera of Go by a line scan camera, taught by Michelsson, using known techniques to yield predictable results. "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." See MPEP 2141 (I).
As per claim 3, Go discloses wherein the holding section includes a chuck table (page 5 lines 12-14, The holding table 42 stably holds the test wafer 30 placed on the vacuum chuck by, for example, vacuum suction).
As per claim 4, arguments analogous to those applied for claim 1 are applicable for claim 4.
As per claim 5, Go discloses the holding section is separate from the cutting unit (figs. 3A-3B show the cutting unit 20 is not attached to the holding table 42;  see also the first paragraph of page 5, which teaches that the cutting unit 20 can be moved between the chuck table 10 and the test wafer holding means 40 by the cutting unit moving mechanism, which means that the holding table 42 and the cutting unit 20 are not attached together).
As per claim 6, Go and Michelsson disclose the cutting apparatus according to claim 5, the line camera (imaging unit 50 of Go and camera 30 of Michelsson) captures images of the annular groove at the holding section after the annular groove is cut at the cutting unit (page 5 lines 42-57, The control unit 60 also functions as an image processing unit that processes an image picked up by the image pickup means 50 for the purpose of, for example, checking the alignment of the wafer 12 and the cutting state (chipping) after cutting…The image recognition means 62 recognizes the cutting part of the test wafer 30 in the image picked up by the image pickup means 50. Specifically, when an image of an area including the cutting portion (that is, the outer peripheral cutting surface 30e and the stepped portion 30d) of the test wafer 30 is input from the imaging unit 50 during the test cutting, the image is processed.  It is clear from the cited portions of page 5 that the images are captured at the holding table 42 after the annular groove is cut).
As per claim 8, arguments analogous to those applied for claim 6 are applicable for claim 8.
As per claim 11, arguments analogous to those applied for claim 5 are applicable for claim 11.

13.	Claim 2 rejected under 35 U.S.C. 103(a) as being unpatentable over Machine English Translation of Go et al. (JP 2007096091 A) in view of Michelsson et al. (US 2009/0130784) in further view of Watanabe (US 2007/0134890).
As per claim 2, Go and Michelsson disclose the cutting apparatus according to claim 1; however, Go or Michelsson do not explicitly disclose wherein the holding section includes a plurality of edge clamps.
In the same field of endeavor, Watanabe discloses wherein the holding section includes a plurality of edge clamps (clamps 44 as shown in fig. 11; paragraph 0069).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the system of Go by having a plurality of edge clamps as part of the holding section, as taught by Watanabe, so as to control a vertical movement of the dicing frame (Watanabe; paragraph 0069). 

14.	Claims 7 and 9-10 rejected under 35 U.S.C. 103(a) as being unpatentable over Machine English Translation of Go et al. (JP 2007096091 A) in view of Michelsson et al. (US 2009/0130784) in further view of Gadd (US 2015/0183130).
As per claim 7, Go and Michelsson disclose the cutting apparatus according to claim 6; however, Go or Michelsson do not explicitly disclose a transfer unit configured to transfer the wafer from the cutting unit to the holding section.
In the same field of endeavor,  Gadd discloses a transfer unit configured to transfer the wafer from the cutting unit to the holding section (fig. 1, transfer means 6a and 6b).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Go and Michelsson by including a transfer unit in order to move the wafer from one place to another. 
As per claims 9-10, arguments analogous to those applied for claim 7 are applicable for claims 9-10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 10:00am-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482